Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Response to Amendment
The action is responsive to the Amendment filed on 8/12/2022.  
Claims 11, 16-18, and 21 are pending.  Claims 1 and 21 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 8/12/2022, with respect to Claim 11 and 21 have been fully considered and are persuasive in view of the amendments.  The rejection of the claim of 4/14/2022 has been withdrawn. 
	 
Allowable Subject Matter
Claims 11, 16-18, and 21 are allowed.
The following is an examiner's statement of reasons for allowance:
In regards to Claim 11 (and, similar Claim 21), the closest prior art, Ong, Goldberger, Talkachova, Sarkar, and Tsai, either singularly or in combination, fail to anticipate or render obvious wherein extracting the parameters indicative of heart rate complexity further includes: for the drawn MSE curve in act iii, the different scale factors including scale nl, scale n2, and scale n3, wherein scale nl< scale n2< scale n3, slope ni is obtained by linearly fitting points of the curve that corresponds with the scale 1 to scale n1; dividing the curve from the scale n2 to the scale n3 into a plurality of segments; and calculating Area parameters for each area encompassed by each segment of the plurality of segments of the curve to obtain the parameters representing heart rate complexity, in combination with all other limitations in the claim as claimed and defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863